

116 HRES 608 IH: Expressing the sense of the House of Representatives that the Republic of India should be a permanent member of the United Nations Security Council.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 608IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Pallone (for himself, Mr. Khanna, Mr. Krishnamoorthi, Mrs. Watson Coleman, Ms. Meng, Mr. Johnson of Georgia, and Mr. Bera) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Republic of India should be a permanent member of the United Nations Security Council. 
Whereas there are currently five permanent members of the United Nations Security Council;  Whereas the Republic of India is the second most populous country in the world with almost 1.35 billion citizens and it will likely become the most populous country in the near future;  
Whereas India is the world’s largest democracy;  Whereas India has the third largest standing army in the world, the largest volunteer army in the world, and has demonstrated a strong commitment to promoting regional and global peace by providing tens of thousands of troops to United Nations-mandated peacekeeping missions;  
Whereas India has been elected seven times as a non-permanent member of the United Nations Security Council, and, in 2010, a majority of the United Nations General Assembly elected India to be the Asian representative to the United Nations Security Council; and  Whereas the United States-India relationship is an essential partnership supporting global economic and strategic policies: Now, therefore, be it 
That the House of Representatives— (1)supports the Republic of India’s inclusion as a permanent member of the United Nations Security Council; and 
(2)urges the Administration to work with members of the United Nations to effect India’s entry as a permanent member of the United Nations Security Council. 